Citation Nr: 0930003	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955, and from March 1955 to October 1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the Veteran has additionally raised an 
earlier effective date (EED) claim with respect to his SMC 
claim. At this juncture, the Board finds that a determination 
as to whether an EED is warranted is premature, as an 
effective date instituting the decision below has not yet 
been determined by the RO.  As such, the Board will not 
address the EED issue within the confines of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities.


CONCLUSION OF LAW

The criteria are met for SMC by reason of the need for 
regular aid and attendance of another person. 38 U.S.C.A. §§ 
1114, 1502, 1521, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159 (as amended), 3.350, 3.352 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

SMC benefits are payable to a veteran who needs regular aid 
and attendance. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3) (2008). The criteria for establishing the need 
for aid and attendance is set forth in 38 C.F.R. § 3.352(a), 
and includes whether a veteran is unable to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment. "Bedridden" 
will be a proper basis for the determination under this 
section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice. It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present." See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

SMC also is payable where a veteran has a single service-
connected disability rated as 100 percent and, (1) he or she 
has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of service-
connected disability or disabilities.

This requirement is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2008).

In the present case, service-connection is in effect for 
hypertension (20 percent); diabetes mellitus (20 percent); 
right varicose veins (20 percent); left varicose veins (20 
percent); peripheral neuropathy, right upper extremity (10 
percent); peripheral neuropathy, left upper extremity (10 
percent); peripheral neuropathy, right lower extremity (10 
percent); peripheral neuropathy, left lower extremity (10 
percent); and bilateral hearing loss (noncompensable).  The 
combined evaluation for these disabilities is 80 percent 
disabling. 

After reviewing the record, the Board finds that entitlement 
to SMC based on aid and attendance is warranted, for the 
reasons that follow.

An April 2007 aid and attendance/housebound medical statement 
noted that the Veteran could not walk unaided secondary to 
severe neuropathy, secondary to diabetes mellitus, and also a 
history of a cerebrovascular accident (CVA) secondary to 
hypertension.  Although it was found that he was able to feed 
himself, it was noted that he needed assistance in bathing 
and tending to other hygiene needs.  It was further reported 
that he was unable to care for the needs of nature and needed 
to have assistance when going to the bathroom.  

The examining physician additionally noted that although the 
Veteran was not confined to bed, he was confined to a lift 
chair.  The examining physician found that he was unable to 
travel because of severe neuropathy and weakness, secondary 
to a CVA, secondary to hypertension.  It was further reported 
that the Veteran did not require nursing home care as long as 
he received help and aid at home, and that the he could not 
leave home without assistance.

The Veteran underwent a VA examination in July 2007 to 
evaluate his need for aid and attendance. The VA examiner 
noted that the Veteran was accompanied to his examination by 
his wife and a Certified Nurse Aid (CNA).  She further stated 
that he was not clear verbally, and his wife answered all 
questions.  The report indicated that he had no ability to 
protect himself from hazards and his daily environment.  The 
VA examiner noted that he was unable to get out of his 
wheelchair when asked to do so.  Although the wife indicated 
that he could feed himself, she stated that he could not 
"toilet himself." 

Based on her examination, the VA examiner opined that the 
Veteran was in need of aid and attendance; however, she 
attributed this need to a nonservice-connected fall-related 
traumatic brain injury (subdural hematoma).  She indicated 
that she could not say without resorting to mere speculation, 
the precise cause of the Veteran's fall due to multiple risk 
factors. 

As to the issue of whether the Veteran's need for aid and 
attendance is associated with his service-connected 
disabilities, the Board finds that the July 2007 VA 
examination is of little probative value.  Significantly, he 
was unable to answer most questions associated with his 
examination, due to his present health condition.  
Furthermore, although the examiner attributed his current 
need for aid and attendance to a nonservice-connected brain 
injury, she could not provide an opinion as to the cause of 
the fall which led to his brain injury without resorting to 
mere speculation.  

The Board finds that the weight of the competent evidence 
appears to link the Veteran's fall, which subsequently led to 
his brain injury, to his service-connected disabilities. For 
example, an April 2005 VA examination report stated that the 
Veteran's status post subdural hematoma with right 
hemiparesis and dysphagia, after a fall was as likely as not 
secondary to his peripheral neuropathy with unsteady gait.  

The Board notes that he is service-connected for peripheral 
neuropathy of all extremities.  Furthermore, the April 2007 
evaluating physician related his CVA to his hypertension, 
another disability for which he is service- connected for. 

In view of these findings, the Board concludes that his 
service-connected disabilities are shown by the evidence to 
debilitate him to such an extent that he requires the regular 
aid and attendance of another person as specified by the 
criteria in 38 C.F.R. § 3.352(a). 

Next, with respect to housebound benefits, the Board notes 
that the Veteran does not meet the threshold criteria of 
having a service-connected disability rated at 100 percent or 
any other additional service-connected disabilities 
independently ratable at 60 percent. Therefore, the basic 
legal criteria for this level of SMC compensation have not 
met. 

In any event, since this decision is awarding SMC based on 
aid and attendance, the claim for SMC at the housebound rate 
would be moot because SMC at the aid and attendance rate set 
forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the 
rate set forth at 38 U.S.C.A. § 1114(s) based on being 
housebound.

In sum, the competent evidence indicates that the Veteran has 
a factual need for aid and attendance.  The evidence 
demonstrates that he has a need for aid and attendance for 
activities to include walking, bathing and tending to other 
hygiene needs, caring for the needs of nature, traveling, and 
leaving the home. Resolving doubt in his favor, the Board 
finds the evidence supports SMC for regular aid and 
attendance.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

SMC by reason of the need for regular aid and attendance of 
another person is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


